Citation Nr: 1215874	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for systemic lupus erythematosus with Raynaud's disease.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to April 1979. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for systemic lupus erythematosus and assigned a 10 percent evaluation effective October 23, 1995.  

The Board remanded the case for additional development in January 2011.  In a subsequent January 2012 rating decision, the Appeals Management Center (AMC) granted an increased 60 percent evaluation for systemic lupus erythematosus with Raynaud's disease, effective October 23, 1995.  The Board has accordingly recharacterized the issue on appeal.  The case is once again before the Board for review.  Unfortunately, the Board finds that additional development is required prior to adjudication by the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Supplemental VA Opinion

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Board remanded the case in January 2011 for an additional VA examination to address the severity of service-connected systemic lupus erythematosus.  The remand order directed that the VA examiner should identify which of the Veteran's symptoms were residuals caused by systemic lupus erythematosus; indicate whether Raynaud's disease was a residual of service-connected systemic lupus erythematosus; identify symptoms associated with Raynaud's disease; and, in pertinent part, indicate if the Veteran's symptoms are acute, with frequent exacerbations, producing severe impairment of heath.  Although a February 2012 VA examination and opinion clearly addressed the severity of Raynaud's disease, identifying related symptomatology and the frequency of exacerbations; the Board finds that the examination report did not clearly identify whether the Veteran had any other symptoms related service-connected systemic lupus erythematosus, nor did the examiner identify whether symptoms of systemic lupus erythematosus were acute with frequent exacerbations, producing severe impairment of health.  The Board finds, therefore, that a remand for an additional medical opinion is necessary for rating purposes.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand). 

The Board notes that VA and private treatment records show that the Veteran has diagnosed systemic lupus erythematosus and rheumatoid arthritis overlap syndrome or RHUPUS syndrome.  Additionally, the Veteran contends that she has eye problems and memory loss due to systemic lupus erythematosus.  In determining whether the Veteran has frequent exacerbations of systemic lupus erythematosus, producing severe impairment of health, the examiner should consider all disabilities associated with the Veteran's systemic lupus erythematosus.  

Updated VA Treatment Records

It appears, from the record, that the Veteran continues to receive treatment at the Southern Arizona VA Health Care System.  The RO/AMC should obtain any updated VA medical records on remand should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Referral for Extraschedular Consideration

The Veteran's disability may present an exceptional or unusual disability picture, if  symptoms result in marked interference with employment beyond that contemplated by the schedule for rating disabilities or frequent periods of hospitalization are shown to render impractical the application of the regular schedular standards. 

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b)  (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996). 

The records of the Social Security Administration indicated that the Veteran was awarded disability benefits based at least in part on the Veteran's systemic lupus erythematosus and associated symptomatology and that it was determinate that she was unable to perform past relevant employment due to her disabilities.  VA and private treatment records show that the Veteran has currently diagnosed systemic lupus erythematosus, rheumatoid arthritis overlap syndrome, RHUPUS syndrome, and the Veteran is also shown to have Raynaud's disease secondary systemic lupus erythematosus.  Due to the complexity of the Veteran's case and the evidence regarding employability; the Board finds that a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation is warranted under 38 C.F.R. § 3.321. 

Issuance of a Supplemental Statement of the Case (SSOC) with All Applicable Schedular Criteria

The Board notes that in a January 2012 rating decision, the AMC granted an increased 60 percent evaluation for systemic lupus erythematosus with Raynaud's disease; however, the diagnostic criteria for rating Raynaud's syndrome were not addressed in a January 2012 SSOC.  After all  development is complete, the RO should readjudicate the claim with consideration of all applicable schedular criteria, including Diagnostic Code 7117 which pertains to Raynaud's syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

2.  The RO/AMC should obtain any updated VA treatment records dated from February 2011 to the present, from the Southern Arizona VA Health Care System, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the claims file. 

3.  The RO/AMC should refer the case to the February 2011 VA examiner (or other appropriate examiner) for a supplemental opinion.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  If an examination is requested, all tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  The claims folder, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims folder, to include additional evidence added to the record since the Veteran's last VA examination.

a).  The VA examiner should provide a supplemental opinion identifying all current symptomatology related to service-connected systemic lupus erythematosus.  In doing so, the VA examiner should discuss the significance of the Veteran's diagnoses of systemic lupus erythematosus and rheumatoid arthritis overlap syndrome or RHUPUS shown in the Veteran's treatment reports, and should discuss the presence of any eye problems or memory loss secondary to systemic lupus erythematosus.  

b).  The VA examiner must specifically state whether symptoms of systemic lupus erythematosus are acute with frequent exacerbations, producing severe impairment of health. 

The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  After all available evidence has been associated with the claims file, the RO/AMC should review the evidence and determine if further development is warranted.  The RO/AMC should take any additional development as deemed necessary. 

5.  Thereafter, the RO/AMC should refer the claim for an increased rating for service-connected systemic lupus erythematosus with Raynaud's disease to the Chief Benefits Director of VA's Compensation and Pension Service, for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1). 

6.  If the determination remains adverse to the Veteran, the Veteran should be provided a supplemental statement of the case, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The SSOC should include all applicable schedular criteria in this case, including Diagnostic Code 7117 which pertains to Reynaud's syndrome.  The Veteran should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


